DETAILED ACTION
This communication is a non-final, first office action on the merits on patent application 15/967122, attorney docket 01.AA5236-US which has an effective filing date of 4/30/18 assigned to Intel Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1 –20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6 and 9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kusagaya et al, (U.S. 2003/0063453).

As for claim 1,
Kusagaya teaches in figure 1, apparatus comprising: 
a fiber layer (28 is a prepreg layer which may include resin formed on fiber.  See for example U.S. 5,588,207 to Kawakita et al., [co4 ln65-co5 ln1], which defines prepregs in the art.); 
a first resin layer (26) on a first surface (opposite the substrate) of the fiber layer; 
a second resin layer (28)  on a second surface of the fiber layer (between the  substrate and the fiber layer), the second surface opposite the first surface, and the first and the second resin layers comprising cured resin (hardened [0061]); 
a third resin layer (14) on the first resin layer; 
and a fourth resin layer (30/26) on the second resin layer, 
the third and the fourth resin layers comprising an uncured resin (not subject to a heating or compression process, so inherently uncured), and 
wherein the fourth resin layer has a thickness (95 ang) greater than a thickness of the third resin layer (30-40 ang.  Examiner notes that there is a typographical error in the Kusagaya calling the thickness an infinity layer, but that is corrected in the published patent, U.S. 7,253,023).

As for claim 2,


As for claim 3,
Kusagaya teaches the apparatus of claim 2, and teaches that the thickness of the fourth resin layer is greater than l0 um (95um).
Kusagaya does not teach that the thickness of the third resin layer is less than 5um.  However, the thickness of the isolation layer is a function of the required isolation between metal layers and the need to minimize the overall thickness of the device for compatibility with modern communication devices for example, and therefore is a result dependent variable. Therefore because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable range, which could have been done by routine experimentation, and a thickness of a resin layer of less than 5 um would have been obvious to one skilled in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

As for claim 6,
Kusagaya teaches the apparatus of claim 1, further comprising the fourth resin layer on a metal feature of a substrate (L9).

As for claim 9,

a substrate comprising: 
a fiber layer (28 is a prepreg layer which may include resin formed on fiber.  See for example U.S. 5,588,207 to Kawakita et al., [co4 ln65-co5 ln1], which defines prepregs in the art.); 
a first resin layer (26) on a first surface (opposite the substrate) of the fiber layer; 
a second resin layer (28)  on a second surface of the fiber layer (between the  substrate and the fiber layer), the second surface opposite the first surface, and the first and the second resin layers comprising and epoxy resin ([0122]); 
a third resin layer (14) on the first resin layer; 
and a fourth resin layer (26) on the second resin layer, 
the third and the fourth resin layers comprising an uncured resin (not subject to a heating or compression process, so inherently uncured), and 
wherein the fourth resin layer has a thickness (95 ang) greater than a thickness of the third resin layer (30-40 ang.  Examiner notes that there is a typographical error in the Kusagaya calling the thickness an infinity layer, but that is corrected in the published patent, U.S. 7,253,023).
 a conductive interconnect (via metal 32 and the lower via connecting it to L9 on the substrate see figure below) on a substrate surface, the conductive interconnect contacting the fourth resin layer on two or more sides; and 
a via (40) through the fiber, the first, the second, the third, and the fourth resin layers, the via coupled with the conductive interconnect (at L2); and 
one or more integrated circuit dies (1) coupled with the substrate.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kusagaya in view of Kuma et al (U.S. 2017/0358700).

As for claim 4,
Kusagaya teaches the apparatus of claim 1 but does not teach a layer of polyethylene terephthalate (PET) on the third or fourth resin layers. 

It would have been obvious to one skilled in the art at the effective filing date of this application to add a PET outer layer because PET is flexible and has high weatherability.  Kuma [0229]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kusagaya in view of Hirano (U.S. 6,570,099).

As for claim 5,
Kusagaya teaches the apparatus of claim 1, but does not teach that the third and the fourth resin layers comprise a semi-cured resin.
However, Hirano teaches semi-curing the resin layers. 
It would have been obvious to one skilled in the art at the effective filing date of this application to use a semi-cured resin, because it reduces tack, Hirano [co22 ln lns1-11] which improves manufacturability. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kusagaya.
 
As for claim 7,

However, #1010 weave is one of a limited number of fiberglass woven fabric  used in prepregs to provide a strong base layer which are compatible with commonly used epoxy resins, and absent an unexpected result, it would have been obvious one skilled in the art to choose from the commercially available solutions to design a strong resin based substrate.

As for claim 14,
Kusagaya teaches the integrated circuit package of claim 9, but does not teach that the fiber layer comprises a #1010 weave fiberglass.
However, #1010 weave is one of a limited number of fiberglass woven fabric  used in prepregs to provide a strong base layer which are compatible with commonly used epoxy resins, and absent an unexpected result, it would have been obvious one skilled in the art to choose from the commercially available solutions to design a strong resin based substrate.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kusagaya in view of Funada et al. (U.S. 6,078,229).

As for claim 8,

Kusagaya does not teach that the epoxy of the third and fourth layers comprises silica-based filler particles.
However, Funada teaches adding a SiO2 filler to an epoxy resin. ([co6 ln 16-ln26])  
It would have been obvious to one skilled in the art at the effective filing date of this application add silica to the epoxy layers in order to increase mechanical strength, decrease thermal expansion coefficient and improve waterproof property. (Funada [co6 ln 16-ln26].)  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 13,
Kusagaya teaches the integrated circuit package of claim 9, wherein the first, the second, the third, and the fourth resin layers comprise a thermoset epoxy resin ([0122]) but does not teach that the epoxy comprises silica-based filler particles.
However, Funada teaches adding a SiO2 filler to an epoxy resin. ([co6 ln 16-ln26])  
It would have been obvious to one skilled in the art at the effective filing date of this application add silica to the epoxy layers in order to increase mechanical strength, decrease thermal expansion coefficient and improve waterproof property. (Funada [co6 .

Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kusagaya in view of Kamgaing et al. (U.S. 2016/0020165).

As for claim 15
Kusagaya teaches a system comprising: 
an integrated circuit package, the integrated circuit package comprising a substrate comprising: 
a fiber layer (28 is a prepreg layer which may include resin formed on fiber.  See for example U.S. 5,588,207 to Kawakita et al., [co4 ln65-co5 ln1], which defines prepregs in the art.); 
a first resin layer (26) on a first surface (opposite the substrate) of the fiber layer; 
a second resin layer (28)  on a second surface of the fiber layer (between the  substrate and the fiber layer), the second surface opposite the first surface, and the first and the second resin layers comprising and epoxy resin ([0122]); 
a third resin layer (14) on the first resin layer; 
and a fourth resin layer (26) on the second resin layer, 
the third and the fourth resin layers comprising an uncured resin (not subject to a heating or compression process, so inherently uncured), and 
wherein the fourth resin layer has a thickness (95 ang) greater than a thickness of the third resin layer (30-40 ang.  Examiner notes that there is a typographical error in 
 a conductive interconnect (via metal 32 and the lower via connecting it to L9 on the substrate see figure below) on a substrate surface, the conductive interconnect contacting the fourth resin layer on two or more sides; and 
a via (40) through the fiber, the first, the second, the third, and the fourth resin layers, the via coupled with the conductive interconnect (at L2); and 
one or more integrated circuit dies (1) coupled with the substrate
Kusagaya does not teach that the device comprises a display subsystem and a wireless communication interface.
However, Kamgaing teaches using an epoxy laminated interconnect with an IC (102) that comprises a display subsystem and a wireless communication interface [0027-0028].
It would have been obvious to one skilled in the art at the effective filing date of this application to use the device of Kusagaya as a wireless communication device with a display because the  interface and display provide an integrated device which reduces footprint and power consumption and provides a useful device. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 16,
Kusagaya in view of Kamgaing makes obvious the system of claim 15, and in the combination, Kusagaya teaches that the thickness of the fourth resin layer is at least twice the thickness of the third resin layer  (30-40 um vs 80 um).

As for claim 17,
Kusagaya in view of Kamgaing makes obvious the system of claim 16, and teaches that the thickness of the fourth resin layer is greater than l0 um (80 um) 
Kusagaya does not teach that the thickness of the third resin layer is less than 5um.  However, the thickness of the isolation layer is a function of the required isolation between metal layers and the need to minimize the overall thickness of the device for compatibility with modern communication devices for example, and therefore is a result dependent variable. Therefore because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable range, which could have been done by routine experimentation, and a thickness of a resin layer of less than 5 um would have been obvious to one skilled in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kusagaya in view of Kamgaing and further in view of Funada.

As for claim 19,
Kusagaya in view of Kamgaing makes obvious the system of claim 15, wherein the first, the second, the third, and the fourth resin layers comprise a thermoset epoxy resin ([0122]).

However, Funada teaches adding a SiO2 filler to an epoxy resin. ([co6 ln 16-ln26])  
It would have been obvious to one skilled in the art at the effective filing date of this application add silica to the epoxy layers in order to increase mechanical strength, decrease thermal expansion coefficient and improve waterproof property. (Funada [co6 ln 16-ln26].)  One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kusagaya in view of Kamgaing.

As for claim 20,
Kusagaya in view of Kamgaing makes obvious the system of claim 15, but does not teach that the fiber layer comprises a #1010 weave fiberglass.
However, #1010 weave is one of a limited number of fiberglass woven fabric  used in prepregs to provide a strong base layer which are compatible with commonly used epoxy resins, and absent an unexpected result, it would have been obvious one skilled in the art to choose from the commercially available solutions to design a strong resin based substrate.

Allowable Subject Matter
Claims 10, 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As for claim 10,
Kusagaya teaches the integrated circuit package of claim 9, and teaches the first and the second resin layers each have a thickness less than a height of the conductive interconnect (26 is less than the interconnect by the thickness of one layer of foil 22).
However, the art of record does not teach or make obvious an interconnect less than 10 microns thick that is greater than the thickness of either the third or fourth epoxy layers. 

As for claim 11, 
Claim 11 depends from claim 10 and includes the same novel features.

As for claims 12 and 18, 
Kusagaya teaches the integrated circuit package of claim 9.
However, the art of record does not teach or make obvious a device with the fiber, the first, the second, the third, and the fourth resin layers have a total thickness of less than 40 um.
Conclusion


US 2014/036076 to Kiwanami et al.
US 2005/0186768 to Sugaya et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/           Examiner, Art Unit 2893